DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because several reference characters have been used to designate the same part. Please choose one reference number. See the following list for conflicting reference characters:
In Fig. 4, 4.5 points to the “back piece” and a “sleeve” but is listed as “garment besides inner back piece”
In Fig. 2, 2.2 and 2.3 are pointing to the same object.
In the Reference List, 2.3 refers to both the “inner back piece” and “back piece”
1.1 and 3.1 both refer to the “back piece”
1.2 and 3.3 both refer to the “sleeves”
1.3 and 2.4 both refer to the “darts”
1.4, 4.1, and 4.4 both refer to the “back seam for attaching back piece and inner back piece”
2.1 and 3.4 both refer to the “front piece”
3.5, 4.2, and 2.3 both refer to the “inner back piece”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following items as described in the specification:
darts (Fig. 4)
garment (Pg. 1 Ln. 1-3)
garment’s body (Pg. 4 Ln. 22-25) 
shoulder sleeves (Pg. 12 Ln. 1-2)
shaft (Pg. 5 Ln. 14-16, Pg. 12 Ln. 1-3, Pg. 13 Ln. 1-5)
right and left shaft (Pg. 8 Ln. 9-11)
collar pillar (Pg. 5 Ln. 17-19)
front of the shaft (Pg. 9 Ln. 1-2)
air gap (Pg. 9 16-18, 23-25, Pg. 10 Ln. 6-7)
outer material of the back piece and front piece (Pg. 9 Ln. 11-13)
brackets at sleeves (Pg. 7 Ln. 9-11)
outer back piece (Pg. 4 Ln. 11-17, Pg. 7 Ln. 8-10)
shoulder points (Pg. 12 Ln. 13-16)
main parts of garment, i.e. the parts of a regular garment 4.5 (Pg. 9 Ln. 9-12)
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following listed items must be shown or the feature(s) canceled from the claim(s):  
garment (Claim 1)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
The disclosure is objected to because of the following informalities: 
On page 3, line 3-5, the length of inner back piece is 1 cm shorter. On page 4, line 14-16, the inner back piece is 10 mm shorter. Examiner respectfully requests applicant use either mm or cm.
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact, or verbose terms used in the specification are:
The word tight is used in a conflicting manner throughout the Specification. Several times throughout the Specification the garment comprising sleeves is disclosed as “not based on being tight”: 
“garment guides the user by affecting the position of the shoulders and it is unique in its kind in that it is not based on being tight…” (Pg. 3 Ln.18-33)
“The fact that the garment is not based on being tight…” (Pg. 4 Ln. 6-7)
“The fact that the garment does not need to be tight…” (Pg. 4 Ln. 10-11)
“The garment is not based on the fact that it is tight in its design…” (Pg. 6 Ln. 1-2)
Applicant also discloses “…a garment comprising tight sleeves having a tight fit and garment unique in its kind in that it is not based on being tight in its fitting design…” (Pg. 3 Ln. 19-21). Other instances:
“…a garment for men and women which includes tight fit sleeves that are attached together…” (Pg. 7 Ln. 7-9)
“… garment comprises two sleeves having a tight fit…” (Pg. 7 Ln. 19-22)
The sleeves are part of the garment. The entire garment cannot be designated as not tight if the sleeves are disclosed as being tight. Applicant should differentiate between the garment, which includes sleeves, and, for example, the garment body which exclude the sleeves.
Additional instances of using the word tight include parts of the garment that were included in the Specification but not shown in drawings:
“… shoulder sleeves has a tight fit around the shoulder…” (Pg. 12 Ln. 1-5)
“… shaft of the sleeve is sewn so the sleeve is tight around the shoulder…” (Pg. 13 Ln. 3-6)
Appropriate correction is required.
The current application is unclear about the disclosure, “The purpose of the tight sleeve fit around the shoulder and the threads, textile taping, silicon gluing or similar in the darts hold the shoulder in position and capture it when it rolls forward,” (Pg. 8 Ln. 15-17). It is unclear if the dart, as claimed, does not perform its claimed function without the aid of threads, textile taping, silicon glue or similar. 
The current application is unclear about the location of the darts:
“…sewn darts are, for example, arranged on the part of the sleeves associated with the front piece…” (Pg. 11 Ln. 18-21). Associated is interpreted to mean touching the seam connecting the sleeve and front piece. No dart is seen on the part of the sleeve associated with the front piece.
“…sewn darts are, for example, arranged on the side of the sleeves associated with the back piece… (Pg. 11 Ln. 22-25) Associated is interpreted to mean touching the seam connecting the sleeve and back piece. No dart is seen on the part of the sleeve associated with the back piece.
The current application is unclear about the “outer material of the back piece and front piece” (Pg. 9 Ln. 11-13). It is unclear if “outer material of the back piece and front piece” is another material on the outside of the front piece and the back piece or if it is the front piece material or the back piece material.
The current application is unclear about the “outer back piece” (Pg. 4 Ln. 11-17, Pg. 7 Ln. 8-10). It is unclear the “outer back piece” is another material on the outside of the back piece or if it is the back piece material.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  Multiple reference characters e.g. numbers are assigned to the same part. Examiner highly suggests removing all reference characters from the claims. Appropriate correction is required.
Claim 2 should read “comprising” and not “comprises”.
Claim 2 discloses “sleeves comprises at least two sewn darts.” The amount darts are unclear. It is not clear if applicant means 2 darts wherein each sleeve has 1 dart each totaling 2 or more darts for the garment or if each sleeve has 2 or more darts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Pucik (US20140336556A1).
With respect to Claim 1, Pucik teaches a garment for improving the posture of its user (posture support garment: 105) comprises: 
two sleeves (left sleeve: 115 and right sleeve: 120) having a tight fit when a user  is wearing the garment (Annotated Pucik Fig. 6),
a back piece (back panel: 135), arranged to be attached to both sleeves at respective back seems (Annotated Pucik Fig. 6), 
a front piece (front panel: 575), arranged to be attached to both sleeves and to the back piece (Annotated Pucik Fig. 6, 7B), and characterized in that the garment comprising: 
an inner back piece (elastic tension fabric: 110, Annotated Pucik Fig. 6), wherein the inner back piece is attached to both sleeves the (elastic tension fabric can additionally be attached to the left sleeve: 115) and the (elastic tension fabric can additionally be attached to the right sleeve: 120)  at the respective back seams (seams: 125, 130) and so that the position of the shoulder is guided to stimulate the user to hold the shoulder blades together (to create adequate force on the wearer’s shoulders [¶0032]). 

    PNG
    media_image1.png
    738
    1208
    media_image1.png
    Greyscale

Pucik does not specifically disclose the inner back piece as having a length between the back seams of at least 1 cm shorter than a length between the back seams of the back piece. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the inner back piece of Pucik to have the recited length shorter than a length between the back seams of the back piece in order to create a greater force on the left and right sleeve for the purpose of pulling a wearer’s shoulders back to maintain healthy posture, especially since Pucik also discloses that the length of  the inner back piece (the elastic tension fabric - 110) can be shorter resulting in greater force created on the left and right sleeve [¶0034]. 
Additionally, Pucik does not disclose the inner back piece with a width between 8 cm to 20 cm and an elasticity, so that the fabric can expand by a maximum of 20% of its original length. However, Pucik does suggest a posture support garment designed to use a tension created by elastic tension fabric, combined with tension created by left sleeve and right sleeve on the wearer's shoulders, causing the wearer's shoulders to be pulled back, thus elongating the wearer's chest and shoulder muscles while relieving tension on the wearer's upper back muscles (Abstract). 
Furthermore, applicant does not provide criticality for the general width between 8 cm to 20 cm and an elasticity so that the fabric can expand by a maximum of 20% of its original length. One of ordinary skill in the art could have arrived at the recited dimension for width and elasticity through routine experimentation (MPEP §2144) for performing the intended function.  Also, such modification would be considered a mere choice of a preferred optimum dimension/configuration for the inner back piece of the posture support garment as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Claims 2 - 5 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Pucik (US20140336556A1) in view of Tanzman (US20190380408A1) (see at least Fig. 1A, 2A, 10A, 10B).
A dart to a person of ordinary skill in the apparel art can also refer to a style line, a dart equivalent, a seam, a stitch line, a sewn line and all would perform a similar function to a dart. For the purpose of examination and applying the art, the term “dart” has been interpreted to also mean a seam which is a similar or equivalent structure to a dart and performs the same function. Therefore, the Examiner is disclosing the dart as a seam. Further, because the current application discloses “darts are folds (tucks coming to a point) and sewn into fabric to take in ease and provide shape to a garment” (Pg. 6 Ln. 4-9), the darts in the current application perform the same function as the seams of Tanzman. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posture improving garment of Pucik with the darts/ sleeve panels of the Tanzman garments for the purpose of improving the fit of the garment to improve posture support. 
With respect to Claim 2, Pucik teaches a garment for improving the posture of its user set forth above except further comprising sleeves with darts. However, Tanzman discloses a garment configured and adapted to support and pull back a wearer’s shoulders [¶0005] wherein the sleeves comprises at least two sewn darts (upper, mid, and lower sleeve panels: 2L, 3L, 4L, and 2R, 3R, 4R; herein Tanzman sleeves) and respective seams: 203b, 210, 212, 240b, 226 and 203a, 204, 206, 240a, 228; herein Tanzman darts, Annotated Tanzman Fig. 1A, 2A, 10A, 10B).



    PNG
    media_image2.png
    625
    1186
    media_image2.png
    Greyscale



With respect to Claim 3, the garment for improving the posture of Pucik as modified by Tanzman teaches all the limitations of Claim 1 wherein the sewn darts (Tanzman sleeves and Tanzman darts, Annotated Tanzman Fig. 1A, 2A, 10A, 10B) are arranged on the part of the sleeves (left sleeve: 115 and right sleeve: 120) associated with the front piece (front panel: 575, Annotated Pucik Fig. 7B) (front panel: 1, front panel largely makes up the front (anterior) portion of garment and is connected to a plurality of shoulder/sleeve panels [¶0032], Annotated Tanzman Fig. 1A, 2A, 10A, 10B) and the sewn darts are sewn in a material such that the elasticity of the sleeve decreases to capture the shoulder when the inner back piece stretches (the mid shoulder panels are cut 8-14% shorter in all directions than the intended coverage area [¶0035] at shoulder/ sleeve panels to support and pull back a wearers shoulders to promote healthy posture [¶0032]) (the elastic tension fabric to wrap over the wearer’s  left and right shoulders at the left and right sleeves and create tension that pulls the wearers shoulders back  and towards each other [¶0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posture improving garment of Pucik with the sleeve panels/ seams of Tanzman to be sewn in a material such that the elasticity of the sleeve decreases to capture the shoulder when the inner back piece stretches for the purpose of improving the posture of the user.
With respect to Claim 4, the garment for improving the posture of Pucik as modified by Tanzman teaches all the limitations of Claim 1 and 2 wherein the sewn darts (Tanzman sleeves and Tanzman darts, Annotated Tanzman Fig. 1A, 2A, 10A, 10B) are arranged on the side of the sleeves (left sleeve: 115 and right sleeve: 120) associated with the back piece and the inner back piece (elastic tension fabric can be attached to the left and right sleeves of the posture support garment [¶0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posture improving garment of Pucik with the sleeve panels/ seams of Tanzman arranged on the side of the sleeves associated with the back piece and the inner back piece of Pucik to create tension that pulls the wearers shoulders back and towards each other.
With respect to Claim 5, the garment for improving the posture of Pucik as modified by Tanzman teaches all the limitations of Claim 1 and 3 wherein the sewn darts (Tanzman sleeves and Tanzman darts, Annotated Tanzman Fig. 1A, 2A, 10A, 10B) are arranged on the side of the sleeves (left sleeve: 115 and right sleeve: 120) associated with the back piece and the inner back piece (elastic tension fabric can be attached to the left and right sleeves of the posture support garment [¶0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posture improving garment of Pucik with the sleeve panels/ seams of Tanzman arranged on the side of the sleeves associated with the back piece and the inner back piece of Pucik to create tension that pulls the wearers shoulders back and towards each other.

Conclusion
Prior art made of record and not relied up on is considered pertinent to applicant’s disclosure. Other relevant art is Toratani’s cut and sew garment (WO2019102870A1) with various elastic zones, Gagliardo’s Neutral Spine Support Garment (US2018/0317562A1), Inzer’s Gradual Tilt Sleeve Support Shirt with sleeve darts, and Kido’s Clothing for proper posture (20140366241A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATRINA L CORLEY whose telephone number is (571)272-6448.  The examiner can normally be reached on Mon - Fri; 9:30 am - 5:30 p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATRINA CORLEY/               Examiner, Art Unit 3732                                                                                                                                                                                         

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732